 1

 2                                                                     JS-6
 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11   MICHAEL PATTON,                             Case No. CV 17-0181 CJC (PVC)
12                      Petitioner,
13         v.                                                JUDGMENT
14   DEBORAH ASUNCION, Warden,
15                      Respondent.
16

17         Pursuant to the Court’s Order Accepting Findings, Conclusions and
18   Recommendations of United States Magistrate Judge,
19

20         IT IS HEREBY ADJUDGED that the above-captioned action is dismissed with
21   prejudice.
22

23   Dated: February 24, 2020
24
                                                 CORMAC J. CARNEY
25                                               UNITED STATES DISTRICT JUDGE
26

27

28
